PER CURIAM.
This is an appeal by the plaintiff from a judgment against her in a suit for a declaratory judgment with respect to rights under a national service life insurance policy issued to a deceased soldier whom she claims was her husband. The district court held that the plaintiff, although named as beneficiary, was not the wife of the insured and hence was not entitled to the proceeds of the policy. The question was one which was to be determined by the law of New Jersey, the state in which the alleged marriage of the parties took place. In an opinion by Judge Meaney, D. C., 72 F.Supp. 153, the district court correctly stated and applied that law. We need add nothing to what is there said.
The judgment will be affirmed.